        Case 1:20-cv-02030-PGG-BCM Document 1 Filed 03/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MIGUEL DEJESUS,                                                    20-CV-2030

                                   Plaintiff,

        -against-                                                  NOTICE OF REMOVAL

2078 ARTHUR LLC, and JOSEPH ISAAC, as a
Manager of 2078 Arthur LLC,

                                    Defendants.
---------------------------------------------------------------X

TO:     CLERK
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

        CLERK
        Supreme Court of the State of New York
        County of Bronx
        851 Grand Concourse
        Bronx, NY 10451

        Fausto E. Zapata, Jr.
        Law Offices of Fausto E. Zapata, Jr.
        277 Broadway, Suite 206
        New York, NY 10007
        Attorneys for Plaintiff

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 et seq. Defendant Joseph

Isaac, by and through his attorneys, Goldberger and Weinberger, LLP, hereby remove the New

York State Supreme Court action described below to the United States District Court for the

Southern District of New York on the following grounds:

             1. The plaintiff named in the caption above has commenced an action in the Supreme

                 Court of the State of New York, County of Bronx, entitled Miguel DeJesus v. 2078

                 Arthur LLC, and Joseph Isaac, as a Manager of 2078 Arthur LLC, index number
Case 1:20-cv-02030-PGG-BCM Document 1 Filed 03/06/20 Page 2 of 3



      34018/2019E (“State Court Action”). A copy of the summons and complaint in the

      State Court Action is annexed hereto as Exhibit A, which constitutes all the

      process, pleadings and orders Defendants have received with respect to the State

      Court Action. Plaintiff effectuated service of the summons and complaint of

      Defendant 2078 Arthur LLC in the State Court Action on or about December 12,

      2020 by serving the New York State Secretary of State. Defendant Joseph Isaac

      was served on January 16, 2020. Neither Defendant has filed an answer, motion

      against the complaint, or otherwise responded to same in the State Court Action.

      This Notice of Removal is being filed within 30 days of the service of the Summons

      and Complaint on Defendant Joseph Isaac. Defendant 2078 Arthur LLC consents

      to the removal of the Action, and joins in this removal petition.



   2. Removal of the State Court Action to this Court is warranted by 28 U.S.C. § 1441(a)

      because this suit is one over which this Court has original jurisdiction under 28

      U.S.C. § 1331 as it is based, inter alia, on a claim or right which is being asserted

      under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. Additionally,

      pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over

      Plaintiff’s state law claims under the New York Labor Law. 28 U.S.C. § 1367(a)

      provides, in relevant part, that “in any civil action of which the district courts have

      original jurisdiction, the district courts shall have supplemental jurisdiction over all

      other claims that are so related to the claims in the action within such original

      jurisdiction that they form a part of the same case or controversy.” Plaintiff’s state

      and federal claims all related to Defendants’ alleged underpayment of overtime
      Case 1:20-cv-02030-PGG-BCM Document 1 Filed 03/06/20 Page 3 of 3



              wages to Plaintiff while Plaintiff was allegedly an employee of Defendants;

              therefore, Defendant Isaac requests that the Court assert supplemental jurisdiction

              over Plaintiff’s state law claims.



          3. Venue lies in the United States District Court for the Southern District of New York

              because the State Court Action was filed in this district. 28 U.S.C. § 1441(a).



          4. As required by 28 U.S.C. § 1446(d), Defendant Isaac is serving a copy of this

              Notice of Removal on Plaintiff and providing a copy to the Clerk of the Supreme

              Court of the State of New York, Bronx County.

       WHEREFORE, Defendants submit this Notice of Removal of this action from the

Supreme Court of the State of New York, Bronx County, to the United States District Court for

the Southern District of New York and pray this action stand so removed.



Dated: New York, NY
       March 6, 2020                                Respectfully submitted,


                                                    _______/s/______________
                                                    Stuart Weinberger, Esq.

                                                    GOLDBERG AND WEINBERGER LLP
                                                    630 Third Avenue, 18th Floor
                                                    New York, NY 10017
                                                    (212) 867-9595 ext. 313
                                                    stuart575@aol.com

                                                    Attorneys for Defendants
